INDEMNITY AGREEMENT

This Indemnity Agreement (this "Agreement"), dated as of ____________, 2008 is
made by and between Insightful Corporation, a Delaware corporation (the
"Company"), and ________________, a director, officer or key employee of the
Company or one of the Company's subsidiaries or other service provider who
satisfies the definition of Indemnifiable Person set forth below ("Indemnitee").

RECITALS

A. The Company is aware that competent and experienced persons are increasingly
reluctant to serve as representatives of corporations unless they are protected
by comprehensive liability insurance and indemnification, due to increased
exposure to litigation costs and risks resulting from their service to such
corporations, and due to the fact that the exposure frequently bears no
relationship to the compensation of such representatives.

B. The members of the Board of Directors of the Company (the "Board") have
concluded that to retain and attract talented and experienced individuals to
serve as representatives of the Company and its Subsidiaries and Affiliates
(each as defined below) and to encourage such individuals to take the business
risks necessary for the success of the Company and its Subsidiaries and
Affiliates, it is necessary for the Company to contractually indemnify certain
of its representatives and the representatives of its Subsidiaries and
Affiliates, and to assume for itself maximum liability for Expenses and Other
Liabilities (each as defined below) in connection with claims against such
representatives in connection with their service to the Company and its
Subsidiaries and Affiliates.

C. Section 145 of the Delaware General Corporation Law ("Section 145"), empowers
the Company to indemnify by agreement its officers, directors, employees and
agents, and persons who serve, at the request of the Company, as directors,
officers, employees or agents of other corporations, partnerships, joint
ventures, trusts or other enterprises, and expressly provides that the
indemnification provided thereby is not exclusive.

D. The Amended and Restated Certificate of Incorporation of the Company
("Certificate of Incorporation") provides that the Company shall indemnify
certain persons who serve the Company.

E. The Company desires and has requested Indemnitee to serve or continue to
serve as a representative of the Company and/or the Subsidiaries or Affiliates
of the Company free from undue concern about inappropriate claims for damages
arising out of or related to such services to the Company and/or the
Subsidiaries or Affiliates of the Company.

AGREEMENT

NOW, THEREFORE,

the parties hereto, intending to be legally bound, hereby agree as follows:



Definitions

.



"Affiliate" of the Company means any corporation, partnership, limited liability
company, joint venture, trust or other enterprise in respect of which Indemnitee
is, was or will be serving as a director, officer, trustee, manager, member,
partner, employee, agent, attorney, consultant, member of the entity's governing
body (whether constituted as a board of directors, board of managers, general
partner or otherwise), fiduciary, or in any other similar capacity at the
request, election or direction of the Company, and including, but not limited
to, any employee benefit plan of the Company or a Subsidiary or Affiliate of the
Company.

"Change in Control" means (i) any "person" (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
other than a Subsidiary or a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or Subsidiary, becomes the "beneficial
owner" (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing 20% or more of the total voting power
represented by the Company's then outstanding capital stock; (ii) during any
period of two (2) consecutive years, individuals who at the beginning of such
period constitute the Board and any new director whose election by the Board or
nomination for election by the Company's stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation that would result in the outstanding capital stock of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into capital stock of the surviving
entity) at least 80% of the total voting power represented by the capital stock
of the Company or such surviving entity outstanding immediately after such
merger or consolidation, or the stockholders of the Company approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company (in one transaction or a series of transactions) of all or
substantially all of the Company's assets.

"Expenses" means all direct and indirect costs of any type or nature whatsoever
(including, without limitation, all attorneys' fees and related disbursements,
and other out-of-pocket costs), paid or incurred by Indemnitee in connection
with either the investigation, defense or appeal of, or being a witness in a
Proceeding (as defined below), or establishing or enforcing a right to
indemnification under this Agreement, Section 145 or otherwise; provided,
however, that Expenses shall not include any judgments, fines, ERISA excise
taxes or penalties or amounts paid in settlement of a Proceeding.

"Indemnifiable Event" means any event or occurrence related to Indemnitee's
service for the Company or any Subsidiary or Affiliate as an Indemnifiable
Person (as defined below), or by reason of anything done or not done, or any act
or omission, by Indemnitee in any such capacity.

"Indemnifiable Person" means any person who is or was a director, officer,
employee, attorney, trustee, manager, member, partner, consultant, member of an
entity's governing body (whether constituted as a board of directors, board of
managers, general partner or otherwise) or other agent or fiduciary of the
Company or a Subsidiary or Affiliate of the Company.

"Independent Counsel" means legal counsel that has not performed services for
the Company or Indemnitee in the five years preceding the time in question and
that would not, under applicable standards of professional conduct, have a
conflict of interest in representing either the Company or Indemnitee.

"Independent Director" means a member of the Board who was not party to the
Proceeding (as defined below) for which a claim is made under this Agreement.

"Other Liabilities" means any and all liabilities of any type whatsoever
(including, but not limited to, judgments, fines, penalties, ERISA (or other
benefit plan related) excise taxes or penalties, and amounts paid in settlement
and all interest, taxes, assessments and other charges paid or payable in
connection with or in respect of any such judgments, fines, penalties, ERISA (or
other benefit plan related) excise taxes or penalties, or amounts paid in
settlement).

"Proceeding" means any threatened, pending or completed action, suit or other
proceeding, whether civil, criminal, administrative, investigative, legislative
or any other type whatsoever, formal or informal, including any arbitration or
other alternative dispute resolution and including any appeal of any of the
foregoing.

"Subsidiary" means any corporation of which more than 50% of the outstanding
voting securities is owned directly by the Company.

Agreement to Serve

. The Indemnitee agrees to serve and/or continue to serve as an Indemnifiable
Person in the capacity or capacities in which Indemnitee currently serves the
Company as an Indemnifiable Person, and any additional capacity in which
Indemnitee may agree to serve, until such time as Indemnitee's service in a
particular capacity shall end according to the terms of an agreement, the
Certificate of Incorporation or the Company's Bylaws, governing law, or
otherwise. Nothing contained in this Agreement is intended to create any right
to continued employment or other form of service for the Company or a Subsidiary
or Affiliate of the Company by Indemnitee.



Mandatory Indemnification

.



Agreement to Indemnify

. In the event Indemnitee is a person who was or is a party to or witness in or
is threatened to be made a party to or witness or otherwise involved in any
Proceeding by reason of an Indemnifiable Event, the Company shall indemnify
Indemnitee from and against any and all Expenses and Other Liabilities incurred
by Indemnitee in connection with (including in preparation for) such Proceeding
to the fullest extent not prohibited by the provisions of the Company's Bylaws
and the Delaware General Corporation Law ("
DGCL
"), as the same may be amended from time to time (but only to the extent that
such amendment permits the Company to provide broader indemnification rights
than the Company's Bylaws or the DGCL permitted prior to the adoption of such
amendment).



Exception for Amounts Covered by Insurance and Other Sources

. Notwithstanding the foregoing, the Company shall not be obligated to indemnify
Indemnitee for Expenses or Other Liabilities of any type whatsoever (including,
but not limited to judgments, fines, penalties, ERISA excise taxes or penalties
and amounts paid in settlement) to the extent such have been paid directly to
Indemnitee (or paid to a third party on Indemnitee's behalf) by any directors
and officers insurance, fiduciary liability insurance or any other type of
insurance maintained by the Company or by other indemnity arrangements with
third parties.



Partial Indemnification

. If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of any Expenses or Other
Liabilities but not entitled, however, to indemnification for the total amount
of such Expenses or Other Liabilities, the Company shall nevertheless indemnify
Indemnitee for such total amount except as to the portion thereof to which
Indemnitee is not entitled by the provisions of the Company's Bylaws or the
DGCL. In any review or Proceeding to determine the extent of indemnification,
the Company shall bear the burden to establish, by clear and convincing
evidence, the lack of a successful resolution of a particular claim, issue or
matter and which amounts sought in indemnity are allocable to claims, issues or
matters which were not successfully resolved.



Mandatory Advancement of Expenses

. If requested by Indemnitee, the Company shall advance prior to the final
disposition of the Proceeding all Expenses actually and reasonably incurred by
Indemnitee in connection with (including in preparation for) a Proceeding
related to an Indemnifiable Event. Indemnitee hereby undertakes to repay such
amounts advanced if, and only if and to the extent that, it shall ultimately be
determined that Indemnitee is not entitled to be indemnified by the Company
under the provisions of this Agreement, the Company's Bylaws or the DGCL. The
advances to be made hereunder shall be paid by the Company to Indemnitee or
directly to a third party designated by Indemnitee within thirty (30) days
following delivery of a written request therefor by Indemnitee to the Company.
Indemnitee's undertaking to repay any Expenses advanced to Indemnitee hereunder
shall be unsecured and shall not be subject to the accrual or payment of any
interest thereon.



Notice and Other Indemnification Procedures

.



Notification

. Promptly after the receipt by Indemnitee of notice of the commencement of or
the threat of commencement of any Proceeding, Indemnitee shall, if Indemnitee
believes that indemnification or advancement of Expenses with respect thereto
may be sought from the Company under this Agreement, notify the Company of the
commencement or threat of commencement thereof. However, a failure so to notify
the Company promptly following Indemnitee's receipt of such notice shall not
relieve the Company from any liability that it may have to Indemnitee except to
the extent that the Company is materially prejudiced in its defense of such
Proceeding as a result of such failure.



Insurance and Other Matters

. If, at the time of the receipt of a notice of the commencement of a Proceeding
pursuant to Section 6(a) above, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such Proceeding to the issuers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all reasonable action
to cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such Proceeding in accordance with the terms of such insurance
policies.



Assumption of Defense

. In the event the Company shall be obligated to advance the Expenses for any
Proceeding against Indemnitee, the Company, if deemed appropriate by the
Company, shall be entitled to assume the defense of such Proceeding as provided
herein. Such defense by the Company may include the representation of two or
more parties by one attorney or law firm as permitted under the ethical rules
and legal requirements related to joint representations. Following delivery of
written notice to Indemnitee of the Company's election to assume the defense of
such Proceeding, the approval by Indemnitee (which approval shall not be
unreasonably withheld) of counsel designated by the Company and the retention of
such counsel by the Company, the Company will not be liable to Indemnitee under
this Agreement for any fees and expenses of counsel subsequently incurred by
Indemnitee with respect to the same Proceeding. If (1) the employment of counsel
by Indemnitee has been previously authorized by the Company, (2) Indemnitee
shall have notified the Board in writing that Indemnitee has reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense or (3) the Company fails to employ
counsel to assume the defense of such Proceeding, the fees and expenses of
Indemnitee's counsel shall be subject to indemnification and/or advancement
pursuant to the terms of this Agreement. Nothing herein shall prevent Indemnitee
from employing counsel for any such Proceeding at Indemnitee's expense.



Settlement

. The Company shall not be liable to indemnify Indemnitee under this Agreement
or otherwise for any amounts paid in settlement of any Proceeding effected
without the Company's written consent, provided, however, that if a Change in
Control has occurred, the Company shall be liable for indemnification of
Indemnitee for amounts paid in settlement if the Independent Counsel has
approved the settlement. Neither the Company nor any Subsidiary or Affiliate of
the Company shall enter into a settlement of any Proceeding that might result in
the imposition of any Expense, Other Liability, penalty, limitation or detriment
on Indemnitee, whether indemnifiable under this Agreement or otherwise, without
Indemnitee's written consent. Neither the Company nor Indemnitee shall
unreasonably withhold consent from any settlement of any Proceeding.



Determination of Right to Indemnification

.



Success on the Merits or Otherwise

. To the extent that Indemnitee has been successful on the merits or otherwise
in defense of any Proceeding referred to in Section 3(a) above or in the defense
of any claim, issue or matter described therein, the Company shall indemnify
Indemnitee against Expenses actually and reasonably incurred in connection
therewith.



Indemnification in Other Situations

. In the event that Section 8(a) is inapplicable, the Company shall also
indemnify Indemnitee if he or she has not failed to meet the applicable standard
of conduct for indemnification.



Forum

. Indemnitee shall be entitled to select the forum in which determination of
whether or not Indemnitee has met the applicable standard of conduct shall be
decided, and such election will be made from among the following:



those members of the Board who are Independent Directors even though less than a
quorum;

by a committee of Independent Directors designated by a majority vote of
Independent Directors, even though less than a quorum; or

Independent Counsel selected by Indemnitee and approved by the Board, which
approval may not be unreasonably withheld, which counsel shall make such
determination in a written opinion.

If Indemnitee is an officer or a director of the Company at the time that
Indemnitee is selecting the forum, then Indemnitee shall not select Independent
Counsel as such forum unless there are no Independent Directors or unless the
Independent Directors agree to the selection of Independent Counsel as the
forum. The selected forum shall be referred to herein as the "Reviewing Party."
Notwithstanding the foregoing, following any Change in Control, the Reviewing
Party shall be Independent Counsel selected in the manner provided in clause (3)
above.

As soon as practicable, and in no event later than thirty (30) days after
receipt by the Company of written notice of Indemnitee's choice of forum
pursuant to Section 7(c) above, the Company and Indemnitee shall each submit to
the Reviewing Party such information as they believe is appropriate for the
Reviewing Party to consider. The Reviewing Party shall arrive at its decision
within a reasonable period of time following the receipt of all such information
from the Company and Indemnitee, but in no event later than thirty (30) days
following the receipt of all such information, provided that the time by which
the Reviewing Party must reach a decision may be extended by mutual agreement of
the Company and Indemnitee. All Expenses associated with the process set forth
in this Section 7(d), including but not limited to the Expenses of the Reviewing
Party, shall be paid by the Company.

Delaware Court of Chancery

. Notwithstanding a final determination by any Reviewing Party that Indemnitee
is not entitled to indemnification with respect to a specific Proceeding,
Indemnitee shall have the right to apply to the Court of Chancery, for the
purpose of enforcing Indemnitee's right to indemnification pursuant to this
Agreement.



Expenses

. The Company shall indemnify Indemnitee against all Expenses incurred by
Indemnitee in connection with any hearing or Proceeding under this Section 7
involving Indemnitee and against all Expenses and Other Liabilities incurred by
Indemnitee in connection with any other Proceeding between the Company and
Indemnitee involving the interpretation or enforcement of the rights of
Indemnitee under this Agreement unless a court of competent jurisdiction finds
that each of the material claims of Indemnitee in any such Proceeding was
frivolous or made in bad faith.



Determination of "Good Faith."

For purposes of any determination of whether Indemnitee acted in "
good faith
," Indemnitee shall be deemed to have acted in good faith if in taking or
failing to take the action in question Indemnitee relied on the records or books
of account of the Company or a Subsidiary or Affiliate of the Company, including
financial statements, or on information, opinions, reports or statements
provided to Indemnitee by the officers or other employees of the Company or a
Subsidiary or Affiliate of the Company in the course of their duties, or on the
advice of legal counsel for the Company or a Subsidiary or Affiliate of the
Company, or on information or records given or reports made to the Company or a
Subsidiary or Affiliate of the Company by an independent certified public
accountant or by an appraiser or other expert selected by the Company or a
Subsidiary or Affiliate of the Company, or by any other person (including legal
counsel, accountants and financial advisors) as to matters Indemnitee reasonably
believes are within such other person's professional or expert competence and
who has been selected with reasonable care by or on behalf of the Company. In
connection with any determination as to whether Indemnitee is entitled to be
indemnified hereunder, or to advancement of expenses, the Reviewing Party or
court shall presume that Indemnitee has satisfied the applicable standard of
conduct and is entitled to indemnification or advancement of Expenses, as the
case may be, and the burden of proof shall be on the Company to establish, by
clear and convincing evidence, that Indemnitee is not so entitled. The
provisions of this Section 7(g) shall not be deemed to be exclusive or to limit
in any way the other circumstances in which Indemnitee may be deemed to have met
the applicable standard of conduct set forth in this Agreement. In addition, the
knowledge and/or actions, or failures to act, of any other person serving the
Company or a Subsidiary or Affiliate of the Company as an Indemnifiable Person
shall not be imputed to Indemnitee for purposes of determining the right to
indemnification hereunder.



Exceptions

. Any other provision herein to the contrary notwithstanding:



Claims Initiated by Indemnitee

. The Company shall not be obligated pursuant to the terms of this Agreement to
indemnify or advance Expenses to Indemnitee with respect to Proceedings or
claims initiated or brought voluntarily by Indemnitee and not by way of defense,
except (1) with respect to Proceedings brought to establish or enforce a right
to indemnification under this Agreement, any other statute or law, as permitted
under Section 145, or otherwise, (2) where the Board has consented to the
initiation of such Proceeding, or (3) with respect to Proceedings brought to
discharge Indemnitee's fiduciary responsibilities, whether under ERISA or
otherwise, but such indemnification or advancement of Expenses may be provided
by the Company in specific cases if the Board finds it to be appropriate.



16(b) Actions

. The Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee on account of any suit in which judgment is rendered
against Indemnitee for an accounting of profits made from the purchase or sale
by Indemnitee of securities of the Company pursuant to the provisions of
Section 16(b) of the Securities Exchange Act of l934, as amended, and amendments
thereto or similar provisions of any federal, state or local statutory law.



Unlawful Indemnification

. The Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee for Other Liabilities if such indemnification is prohibited
by law.



Non-exclusivity

. The provisions for indemnification and advancement of Expenses set forth in
this Agreement shall not be deemed exclusive of any other rights which
Indemnitee may have under any provision of law, the Certificate of Incorporation
or the Company's Bylaws, the vote of the Company's stockholders or disinterested
directors, other agreements, or otherwise, both as to acts or omissions in his
or her official capacity and to acts or omissions in another capacity while
serving the Company or a Subsidiary or Affiliate of the Company as an
Indemnifiable Person and Indemnitee's rights hereunder shall continue after
Indemnitee has ceased serving the Company or a Subsidiary or Affiliate of the
Company as an Indemnifiable Person and shall inure to the benefit of the heirs,
executors and administrators of Indemnitee.



General Provisions

.



Severability

. If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever, (1) the validity, legality
and enforceability of the remaining provisions of the Agreement (including,
without limitation, all portions of any paragraphs of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby, and (2) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraphs of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.



Modification and Waiver

. No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both of the parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provision hereof (whether or not similar) and except as expressly
provided herein, no such waiver shall constitute a continuing waiver.



Successors and Assigns

. The terms of this Agreement shall bind, and shall inure to the benefit of, the
successors and assigns of the parties hereto.



Notice

. All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be deemed duly given if (1)  delivered by hand and
a receipt is provided by the party to whom such communication is delivered, (2) 
mailed by certified or registered mail with postage prepaid, return receipt
requested, on the signing by the recipient of an acknowledgement of receipt form
accompanying delivery through the U.S. mail, (3) personal service by a process
server, or (4) delivery to the recipient's address by overnight delivery (e.g.,
FedEx, UPS or DHL) or other commercial delivery service. Addresses for notice to
either party are as shown on the signature page of this Agreement, or as
subsequently modified by written notice complying with the provisions of this
Section 10(d). Delivery of communications to the Company with respect to this
Agreement shall be sent to the attention of the Company's General Counsel.



No Presumptions

. For purposes of this Agreement, the termination of any Proceeding, by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law or otherwise. In
addition, neither the failure of the Company or a Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the Company
or a Reviewing Party that Indemnitee has not met such standard of conduct or did
not have such belief, prior to the commencement of Proceedings by Indemnitee to
secure a judicial determination by exercising Indemnitee's rights under
Section 7(e) of this Agreement shall be a defense to Indemnitee's claim or
create a presumption that Indemnitee has failed to meet any particular standard
of conduct or did not have any particular belief or is not entitled to
indemnification under applicable law or otherwise.



Survival of Rights

. The rights conferred on Indemnitee by this Agreement shall continue after
Indemnitee has ceased to serve the Company or a Subsidiary or Affiliate of the
Company as an Indemnifiable Person and shall inure to the benefit of
Indemnitee's heirs, executors and administrators.



Subrogation

. In the event of payment under this Agreement, the Company shall be subrogated
to the extent of such payment to all of the rights of recovery of Indemnitee,
who shall execute all documents required and shall do all acts that may be
necessary to secure such rights and to enable the Company effectively to bring
suit to enforce such rights.



Specific Performance, Etc.

The parties recognize that if any provision of this Agreement is violated by the
Company, Indemnitee may be without an adequate remedy at law. Accordingly, in
the event of any such violation, Indemnitee shall be entitled, if Indemnitee so
elects, to institute Proceedings, either in law or at equity, to obtain damages,
to enforce specific performance, to enjoin such violation, or to obtain any
relief or any combination of the foregoing as Indemnitee may elect to pursue.



Counterparts

. This Agreement may be executed in counterparts, each of which shall for all
purposes be deemed to be an original but all of which together shall constitute
one and the same agreement. Only one such counterpart signed by the party
against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.



Headings

. The headings of the sections and paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction or interpretation thereof.



Governing Law

. This Agreement shall be governed exclusively by and construed according to the
laws of the State of Delaware, as applied to contracts between Delaware
residents entered into and to be performed entirely with Delaware.



Consent to Jurisdiction

. The Company and Indemnitee each hereby irrevocably consent to the jurisdiction
of the courts of the State of Delaware for all purposes in connection with any
Proceeding which arises out of or relates to this Agreement.



[Signature page follows]

In Witness Whereof

, the parties hereto have entered into this Indemnity Agreement effective as of
the date first written above.





INSIGHTFUL CORPORATION

INDEMNITEE:

By:

   

Name

 

Name:

 

Title:

 

Address:

 

Address

     